Citation Nr: 0504564	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  01-01 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a claimed cervical 
spine disorder.  

2.  Entitlement to service connection for the claimed 
residuals of a bilateral leg injury.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active Marine Corps service from November 
1968 to August 1970.  

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision of the RO.  

In May 2003, the Board remanded this case to the RO for 
further action consistent with prevailing law and 
regulations.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested a cervical 
spine injury or related disorder in service or for many years 
thereafter.  

2.  The veteran's currently demonstrated cervical spine 
degenerative disease is not shown to be due to any event or 
incident in service.  

3.  The veteran is not shown to have a current leg disorder 
due to any event or incident of service.  



CONCLUSIONS OF LAW

1.  The veteran's cervical spine disability is not due to 
disease or injury that was incurred in or aggravated by 
active duty service; nor may any arthritis be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2004).  

2.  The veteran is not shown to have a bilateral leg 
disability due to disease or injury that was incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claim Assistance Act of 2000


In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
the issues.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  

The veteran and his representative, moreover, have been 
accorded ample opportunity to present evidence and argument 
on his behalf.  Further, by December 2001 and June 2004 
Supplemental Statements of the Case and by a July 2003 
letter, he and his representative have been notified of the 
evidence needed to establish the benefits sought, and he has 
been advised via these documents regarding his and VA's 
respective responsibilities as to obtaining that evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  Any defect in notice with 
respect to VCAA in this case must be considered to be 
harmless.  


Factual Background 

The veteran's DD Form 214 reflects service in the Republic of 
Vietnam and that he was the recipient of the Vietnam Campaign 
Medal with a device, Vietnam Service Medal with one star, and 
the Republic of Vietnam Cross of Gallantry with palm and 
frame.  The veteran's military occupation was that of 
engineering equipment operator and tractor operator.  

On enlistment medical examination in February 1968, no spinal 
or lower extremity abnormalities were found.  The veteran's 
"PULHES" physical profile amounted to a "picket fence" 
(i.e., all 1's), indicating a high level of medical fitness.  
(See generally Hanson v. Derwinski, 1 Vet. App. 512, 514 
(1991) for an explanation of the military medical profile 
system).  On the corresponding report of medical history 
completed by the veteran, he denied all symptomatology of an 
orthopedic nature.  

In March 1970, the veteran complained of a bruised knee and a 
cyst behind the neck.  The latter was lanced.  

The August 1970 separation medical examination report 
reflected no spinal, lower extremity, or other 
musculoskeletal abnormalities.  The veteran's "PULHES" 
physical profile amounted to a "picket fence."  Id.  

A May 1979 written statement from H.V. Rizzoli, M.D. 
reflected complaints of joint pain to include pain in the 
wrists, elbows, and knees.  The symptoms were more severe 
during cold damp weather.  On objective examination, there 
was tenderness over the cervical spine.  

A January 1997 private medical progress note indicated that 
the veteran had cervical spine disease as a result of an 
injury suffered on duty as a police officer.  

A March 1997 statement of P.W. Day, M.D. reflected that he 
had treated the veteran during the previous six weeks for 
cervical arthritis and cervical disc disease.  The veteran, 
according to Dr. Day, suffered from low back pain as well as 
pain of the shoulders, neck and head.  The veteran's 
occupation entailing physical labor aggravated these 
symptoms.  For these reasons, he recommended that the veteran 
seek early retirement.  

In October 1999, the veteran filed a claim of service 
connection for a cervical spine disability and for a 
bilateral leg disability as a result of a motor vehicle 
accident in Da Nang.  

A January 2000 written statement of Dr. Day reflected that 
the veteran had cervical disc disease and osteoarthritis as 
well as lumbar osteoarthritis and osteoarthritis of the 
knees.  Indeed, osteoarthritis appeared to affect the 
majority of the veteran's spine.  A past injury, according to 
Dr. Day, might have "started the veteran's condition" to 
include injuries suffered in service.  

In his February 2001 Substantive Appeal, the veteran asserted 
that his cervical spine disorder and bilateral leg disorder 
were directly related to an automobile accident in a "combat 
zone" in Vietnam.  

In a September 2001 written statement, Dr. Day indicated that 
he had been treating the veteran for a variety of conditions 
to include cervical lumbar disc disease since 1997.  Dr. Day 
stated that the veteran provided a history of a head and neck 
injury in service and that, over the years, his neck and 
shoulder pain had become increasingly severe.  Dr. Day opined 
that the veteran's prior injuries "at least started and 
aggravated" his osteoarthritis and spinal disc disease.  

A January 2003 VA medical examination report reflects that 
the examiner reviewed the entire claims file.  On 
examination, the veteran reported that, while serving in Da 
Nang, he fell from a truck and landed on his back.  After 
separation, he worked as a police officer for over a decade 
and began treatment with Dr. Day in 1997 for multiple 
complaints involving the knees, right foot and right hip.  
Dr. Day also treated cervical and lumbar disc disease.  

The examiner noted Dr. Rizzoli's statement indicating that 
multiple joint pain was exacerbated by cold weather and that 
the veteran suffered from tenderness over the lower cervical 
spine.  The examiner also observed that, prior to 1997, in 
the mid-1990's, the veteran was evaluated by a rheumatologist 
at the University of Virginia.  At that time, the assessment 
was that of osteoarthritis as opposed to rheumatoid 
arthritis.  

On physical examination, the veteran exhibited full bilateral 
knee range of motion.  An X-ray study of the cervical spine 
revealed minimal degenerative osteoarthritis, but disc spaces 
were well maintained.  The examiner diagnosed degenerative 
osteoarthritis of the cervical spine that was not service 
connected and a normal bilateral leg examination.  

The examiner explained that, despite the dearth of medical 
evidence, he was able to obtain the relevant history 
regarding the alleged motor vehicle accident from the 
veteran.  It was not until the 1990's, some 20 years after 
discharge, that the veteran began to complain of multiple 
joint symptoms which were variously assessed as either 
rheumatoid activity by Dr. Rizzoli or osteoarthritis.  

The VA examiner saw no cause and effect relationship between 
the veteran's current condition and an accident in Vietnam.  
The fact that current symptoms manifested some 20 years post 
service coupled with objective X-ray findings were, according 
to the examiner, most consistent with degenerative 
osteoarthritis involving multiple joints due to the natural 
aging process.  


Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  

When a claim is filed for service connection, whether on a 
direct basis or as secondary to a service-connected 
disability, there must be an initial finding of a current 
chronic disability.  Although the appellant may testify as to 
symptoms he perceives to be manifestations of disability, the 
question of whether a chronic disability is currently present 
is one which requires skill in diagnosis, and questions 
involving diagnostic skills must be made by medical experts.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence relating to a 
veteran's claim are in approximate balance, the claimant 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Discussion

With respect to a bilateral leg disorder, none was found on 
recent VA examination.  Service connection can only be 
granted if, among other things, the veteran suffers from a 
presently manifested disability.  See, e.g., Gilpin, supra.  
Because no such disability was found in January 2003, service 
connection for a bilateral leg condition cannot be granted.  
Id.; 38 C.F.R. § 3.303.  

With respect to his cervical spine, the veteran suffers from 
degenerative changes.  Thus, the first requirement for the 
granting of service connection, that is, a presently 
diagnosed disability, has been met.  Id.  In addition to a 
currently shown disability, however, the evidence must 
reflect a nexus between that disability and service.  
38 C.F.R. § 3.303.  

In the Board's view, the January 2003 VA examination report 
is the most comprehensive evidence of record regarding the 
etiology of the veteran's cervical spine disorder.  A VA 
examiner reviewed the entire claims file to include service 
medical records and private medical records and explained all 
of his conclusions in detail.  

According to him, there is no nexus between the currently 
demonstrated cervical spine disability and any incident in 
service.  Rather, according to the examination report, the 
veteran's cervical spine disability was attributable to the 
aging process.  Based on this opinion, service connection for 
a cervical spine disorder cannot be granted.  Id.  

The Board recognizes the statements of Dr. Day but finds that 
they are not supported by the evidence of record.  There is 
no indication that he had access to the claims file.  As 
such, the Board credits the opinion of the VA examiner.  

The Board reminds the veteran that VA decision makers have 
discretion to accept or reject pieces of evidence, provided 
that sufficient reasons and bases are set forth explaining 
such actions.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), 
citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992).  

The Board notes that there is no evidence of a motor vehicle 
accident or similar occurrence in the service medical 
records.  The veteran's service medical records have been 
obtained and do not include any related complaints or 
findings referable to the cervical spine.  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence with respect to either 
issue on appeal to otherwise warrant a favorable decision.  



ORDER

Service connection for a cervical spine disorder is denied.  

Service connection for a bilateral leg disorder is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


